Reasons for Allowance
Claims 1, 3-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “wherein the power receiver is configured to monitor the in-band communication to detect an interval between peaks or a defined level of voltage of a capacitor of the power receiver or an inductor of the power receiver that correspond to the change in frequency” in view of the other limitations as called for in independent claim 1; the limitation of “herein the power receiver is configured to dynamically determine one or more impulse responses corresponding to one or more data packets received after the training sequence” in view of the other limitations as called for in independent claim 3; the limitation of “wherein the power receiver is configured to provide at least one packet to the power transmitter to trigger the change in the frequency and the training sequence” in view of the other limitations as called for in independent claim 7; the limitation of “wherein the power receiver is configured to determine a default interval before a reception of a first bit of a synchronization pattern” in view of the other limitations as called for in independent claim 10; the limitation of “wherein the power receiver is configured to collect one or more impulse responses for different bit combinations, determine correction values, and utilize the correction values as a threshold for decision for canceling the effect of the impulse response” in view of the other limitations as called for in independent claim 12; the limitation of “wherein the power transmitter is configured to monitor the in-band communication to detect a value change with respect to a voltage or current amplitude or voltage or current phase on a primary coil or on a resonance capacitor of the power transmitter” in view of the other limitations as called for in independent claim 17; and the limitation of “wherein the change in frequency comprises a modulation based on load modulation achieved by connection of an ancillary load to a receiver resonance circuit or in parallel to a load of the power receiver” in view of the other limitations as called for in independent claim 18.
Dependent claims 4-6, 8, 9, 11, 13-16, and 20 include the above-described allowable subject matter for being dependent on independent claims 1, 3, 7, 10, 12, 17, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849